Martin, J.,

delivered the opinion of the court.
The defendants are sued as endorsers of a promissory note. They had judgment of non-suit in their favor, and the plaintiff appealed.
The only question which this case presents, relates to the service of notice of protest. The notary certifies that he “delivered the notices at the store of the defendants” in the town of Baton Rouge.
*116It is urged that this service was irregular and insufficient, because it is not shown that there was personal service made oa die defendants ; or that the notice was left with a proper person so as to bind them as endorsers. r
This case cannot be distinguished from that of the Commercial Bank against Gove, just decided; ante, 113. The notice was, therefore, regular and sufficient.
It is, therefore, ordered, adjudged and decreed, that the judgment of non-suit be annulled and reversed. And it is further ordered and decreed, that the plaintiff recover from the defendants, James Mansker'and Oran Dewey, in solido, the sum of six hundred dollars with five per cent, per annum interest, from the 6th day of April, 1839, until paid; and four dollars and fifty cents the cost of protest; and also the costs of suit in both courts.